t c memo united_states tax_court william g schwartz and jacqueline r schwartz petitioners v commissioner of internal revenue respondent docket no 12530-06l filed date gregory m mccauley for petitioners kathleen k raup for respondent memorandum opinion jacobs judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of 1this case was submitted to judge james s halpern on date the chief_judge reassigned this case to judge julian i jacobs on date determination the issue for decision is whether respondent abused his discretion in rejecting as inadequate petitioners’ offer-in-compromise to satisfy their unpaid income taxes for tax years and background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in pennsylvania at the time they filed their petition petitioners filed income_tax returns for the years at issue as follows date return adjusted_income ployment due after date gross_income tax per tax per year extensions return filed per return return return date date n a date date dollar_figure big_number dollar_figure date date big_number big_number big_number date date big_number big_number big_number date date big_number big_number big_number dollar_figure n a self em- respondent assessed the tax shown on each return as of date the date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy for tax years through the unpaid balance of petitioners’ tax_liabilities after taking into 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure account withholding credits payments additions to tax and interest totaled dollar_figure the final notice_of_intent_to_levy was followed on date by a notice_of_federal_tax_lien with respect to petitioners’ outstanding tax_liabilities for through and a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien_filing for tax years through in response to respondent’s final notice_of_intent_to_levy and notice of tax_lien_filing petitioners in december of requested hearings under sec_6320 and sec_6330 petitioners’ hearing under sec_6320 was held in conjunction with their hearing under sec_6330 and was conducted by correspondence and telephone conversations with a succession of four officers in respondent’s office of appeals at their hearing petitioners sought to compromise their tax_liability in the course of exploring this collection alternative the parties disagreed as to the amount of petitioners’ reasonable collection potential which in turn largely depends upon the net amount petitioners could realize 3this amount includes dollar_figure owed for tax_year petitioners paid some of the taxes due after respondent issued the final notice_of_intent_to_levy as a consequence no tax is owed and respondent does not seek to collect any amount with respect to from their equity in their home their main asset this disagreement forms the basis of petitioners’ claim that respondent placed a value on petitioners’ home greater than that which could be realized and thus abused his discretion in rejecting petitioners’ offer-in-compromise the internal_revenue_service irs refused to process petitioners’ first dollar_figure offer-in-compromise claiming that as of the date of the offer-in-compromise date petitioners were not current with regard to tax deposits for their business employees after clarifying that they did not have business employees for the period in question in date petitioners resubmitted their dollar_figure offer-in-compromise which was accepted for processing before respondent took action on that offer-in-compromise other than to request additional information petitioners submitted an amended offer-in-compromise for dollar_figure on date followed by a second amended offer-in-compromise for dollar_figure on date respondent accepted petitioners’ dollar_figure offer-in-compromise for processing 4as discussed infra the reasonable collection potential with respect to the tax debt of a taxpayer is defined as the amount that can be collected from all available means and is generally calculated using the values of assets future income amounts collectible from third parties and assets and or income that are available to the taxpayer but beyond the reach of the government eg assets to which a lien will not attach because they are outside the country administration internal_revenue_manual cch pt at big_number in support of their dollar_figure offer-in-compromise petitioners submitted a written appraisal for their home dated date which represented that the home had a quick sale as is value of dollar_figure in evaluating the dollar_figure offer-in-compromise respondent’s appeals officer requested an opinion as to the offer’s legal sufficiency from respondent’s office_of_chief_counsel in date respondent’s office_of_chief_counsel responded that the dollar_figure offer-in-compromise was legally insufficient because among other things the appraisal of petitioners’ home was by then more than years old and because the appraisal was based on comparable sales made on or before the summer of the appraisal did not accurately reflect the value of the property at the time the dollar_figure offer-in-compromise was submitted petitioners claimed that they had little or no equity in their home because it was encumbered by two mortgages one of which was held by a savings bank in the approximate amount of dollar_figure respondent’s office_of_chief_counsel did not contest the bona fides of that mortgage but did question the bona fides of a dollar_figure open end mortgage held by william g schwartz’s father which was recorded shortly before the filing of respondent’s notice of tax_lien upon receiving the response from respondent’s office_of_chief_counsel respondent’s appeals officer requested additional information from petitioners including a new appraisal of their home accordingly on date petitioners provided an appraisal as of date which was prepared by the same appraiser who had prepared the first appraisal it showed an as is value for the home of dollar_figure on date petitioners submitted yet another appraisal as of date that appraisal was prepared by a different appraiser and showed an as is value of dollar_figure on date petitioners provided respondent’s appeals officer with an inspection report dated date respondent’s appeals officer independently investigated the value of petitioners’ home and identified a number of problems with petitioners’ appraisals for example the appeals officer discovered that three smaller properties in the same area were for sale for dollar_figure to dollar_figure but were not reflected in petitioners’ appraisals additionally a date sale of a smaller property in the same area for dollar_figure was omitted furthermore it appeared that property values in the area had increased by more than percent in recent years whereas petitioners’ most recent appraisal reflected a much smaller increase even though it appeared that petitioners had made major improvements on their property the appeals officer’s report detailed the weaknesses of petitioners’ appraisals on date respondent’s appeals officer advised petitioners that she could recommend acceptance of an amended offer-in-compromise for dollar_figure the appeals officer wrote once you have returned the amended offer form i will forward the case to our chief_counsel office for concurrence petitioners duly signed and submitted an amended offer-in- compromise thereafter the appeals officer requested an opinion from respondent’s office_of_chief_counsel as to the legal sufficiency of petitioners’ dollar_figure offer on date respondent’s office_of_chief_counsel responded to the appeals officer that it was unable to determine whether petitioners’ dollar_figure offer-in-compromise was legally sufficient because the reasonable collection potential of petitioners’ home had not been adequately determined the appeals officer was advised to request assistance from 5the appeals officer’s report identified other items requiring adjustment that are no longer at issue for example the appeals officer adjusted the amount petitioners claimed as equity in their pension plans in addition the appeals officer disregarded the open end mortgage held by william g schwartz’s father but made a dollar_figure allowance for amounts from the father that had been used to pay a portion of petitioners’ tax_liabilities 6at that time petitioners’ tax_liability approximated dollar_figure respondent’s engineering group the appeals officer then forwarded all three of petitioners’ appraisals to respondent’s engineering group to ascertain whether the valuations were reasonable on date a member of respondent’s engineering group holding an mai designation informed the appeals officer by letter that the current market_value of petitioners’ home might be to percent greater than that stated in petitioners’ appraisals before reaching this conclusion the engineering group member had reviewed additional sales in the subject market area respondent’s office of appeals rejected petitioners’ dollar_figure offer-in-compromise as inadequate and notified petitioners of this rejection on date on the same date respondent issued a notice_of_determination sustaining both the proposed levy and the filing of a federal_tax_lien for the tax years in issue petitioners timely filed their petition seeking our review of respondent’s determination petitioners contend that 7respondent’s engineering group consists of experts who provide technical_advice for field investigations 8mai is a designation awarded to qualifying members of the appraisal institute the body that resulted from the merger of the american institute of real_estate appraisers and the society of real_estate appraisers within the real_estate appraisal community mai is viewed as the highest regarded appraisal designation see estate of auker v commissioner tcmemo_1998_185 respondent rejected their dollar_figure and dollar_figure offers-in- compromise out of hand without basis or reason and because petitioners submitted a certified appraisal supporting their valuation respondent’s engineering group likewise should have prepared a certified appraisal supporting its conclusions petitioners further claim that respondent should have continued to negotiate an acceptable offer-in-compromise and respondent’s failure to do so constituted an abuse_of_discretion discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid or becomes unenforceable by lapse of time sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien and within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may then request an administrative hearing before an appeals officer sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy at least days before any levy action is begun sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before respondent’s office of appeals sec_6330 and b a request for a collection hearing must be made within the 30-day period commencing on the day after the date of the sec_6330 notice sec_6330 sec_301_6330-1 proced admin regs if a hearing under sec_6320 or sec_6330 is requested the hearing is to be conducted by respondent’s office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 c b c to the extent practicable a hearing under sec_6320 is to be held in conjunction with a hearing under sec_6330 and the conduct of the hearing is to be in accordance with the relevant provisions of sec_6330 sec_6320 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6320 sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and take into account i the relevant issues raised by the taxpayer ii challenges to the underlying tax_liability by the taxpayer where permitted and iii whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6320 sec_6330 sec_7122 permits the secretary to compromise any civil case arising under the internal revenue laws sec_7122 requires the secretary to prescribe guidelines for officers and employees of the irs to determine whether an offer- in-compromise is adequate and should be accepted to resolve a dispute sec_7122 c sec_7122 provides that if the secretary makes a compromise exceeding dollar_figure an opinion of the general counsel for the department of the treasury or_his_delegate shall be placed on file in the office of the secretary sec_301_7122-1 proced admin regs the contemplated guidelines and schedules pertaining to evaluating offers-in-compromise on the basis of collectibility have been published in the regulations interpreting sec_7122 see sec_301_7122-1 proced admin regs administration internal_revenue_manual cch pt at big_number under this administrative guidance the secretary will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential cf 125_tc_301 affd 469_f3d_27 1st cir furthermore an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies id pincite revproc_2003_71 sec_4 2003_2_cb_517 the secretary has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise 447_f3d_706 9th cir affg tcmemo_2004_13 catlow v commissioner tcmemo_2007_47 a taxpayer’s reasonable collection potential is determined in part using the published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities see administration internal_revenue_manual cch exh at big_number exh at big_number exh at big_number the aforementioned formulaic approach is disregarded however upon a showing by the taxpayer of special circumstances that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer’s reasonable collection potential eg the taxpayer is incapable of earning a living because of a long-term illness and it is reasonably foreseeable that the taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 c proced admin regs administration internal_revenue_manual cch pt at big_number sec_5 at big_number petitioners do not allege and it does not appear that any such special circumstances are present where as here the underlying tax_liability is not at issue we review respondent’s determination for abuse_of_discretion 114_tc_604 this standard does not require us to decide what we think would be an acceptable offer-in-compromise murphy v commissioner supra pincite rather our review is to determine whether respondent’s rejection of petitioners’ offer-in-compromise was sec_301_6320-1 a-f5 and f a-f5 proced admin regs provide that in seeking tax_court review of a notice_of_determination the taxpayer can ask the court to consider only an issue that was raised in the taxpayer’s sec_6320 and or hearing see 129_tc_107 118_tc_488 petitioners raised various issues pertaining to their underlying tax_liabilities in their requests for a hearing under sec_6320 and sec_6330 but did not pursue those claims at the hearing or at any time thereafter arbitrary capricious or without sound basis in fact or law id petitioners do not suggest and it does not appear from this record that respondent failed to follow his own procedures in evaluating petitioners’ offers-in-compromise or that those procedures were defective petitioners claim that respondent summarily refused to accept the values shown in the appraisals they submitted and consequently miscalculated their reasonable collection potential that miscalculation according to petitioners led respondent to reject both their dollar_figure offer- in-compromise evaluated by respondent’s office_of_chief_counsel in march of and their dollar_figure offer-in-compromise evaluated by respondent’s engineering group in may of and constituted an abuse_of_discretion respondent’s office_of_chief_counsel identified a number of defects in petitioners’ dollar_figure offer-in-compromise such as the outdated appraisals submitted in support of the claimed value of petitioners’ home the validity of an encumbrance placed on the mortgage by a member of petitioners’ family and the consequent value of petitioners’ equity in the home the appeals officer also identified several problems with the more recent appraisals that petitioners then submitted admittedly the reviewing member of respondent’s engineering group expressed her opinion concerning the value of petitioners’ home in a letter to the appeals officer as opposed to a formal appraisal report however we do not believe that such an appraisal report was required the engineering group member reviewing petitioners’ appraisals held an mai designation her letter to the appeals officer makes clear that she reached her conclusion after reviewing petitioners’ appraisals10 and by conducting her own investigation with respect to other_property sales in the subject market area the record shows that from the time petitioners submitted their first offer-in-compromise a substantial divergence of opinion existed as to the value of petitioners’ home respondent alerted petitioners to the fact that their appraisals were problematic beginning with the first appraisal dated date the bases of respondent’s objections to the appraisals were explained upon a review of the record we cannot say that respondent’s objections to petitioners’ appraisals were arbitrary capricious unreasonable or without sound basis in fact or law nor can we agree with petitioners that respondent’s engineering group and or office of appeals summarily rejected out of hand petitioners’ 10it is not clear from this record whether petitioners’ appraisers held mai designations an mai designation does not appear after their names on their appraisals although petitioners refer to their certified mia appraisals on brief valuation moreover contrary to petitioners’ assertion respondent was under no obligation to negotiate a new offer-in- compromise figure once respondent determined that petitioners’ dollar_figure offer-in-compromise was inadequate we hold that respondent did not abuse his discretion in rejecting petitioners’ offer-in-compromise as inadequate consequently we sustain respondent’s determination that the proposed levy and filing of a federal_tax_lien were appropriate to reflect the foregoing decision will be entered for respondent
